UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended May 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-122009 NAPRODIS, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 33-0903494 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13250 Gregg St., Suite F, Poway, CA 92064 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number including area code:(858) 486-8655 N/A Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,990,000 shares outstanding as ofJuly 15, 2013. Table of Contents PART I Item 1. Financial Statements NAPRODIS, INC. FINANCIAL STATEMENTS For the nine months ended May 31, 2013 Table of Contents FINANCIAL STATEMENTS Page Balance Sheets as of May 31, 2013 (unaudited) and August 31, 2012 1 Statements of Operations for the Three and Nine Months Ended May 31, 2013 and 2012 (unaudited) 2 Statements of Cash Flows for the Nine Months Ended May 31, 2013 and 2012 (unaudited) 3 Notes to Financial Statements (unaudited) 4-7 Table of Contents NAPRODIS, INC. BALANCE SHEETS (Unaudited) May 31, August 31, ASSETS Current Assets Cash $ $ Accounts Receivable Inventories, net Total Current Assets Property and equipment, net Other Assets TOTAL ASSETS $ $ TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts Payable and accrued expenses $ $ Accrued payroll and payroll taxes Accrued Interest Customer Deposits - Payables to related party Officer Loans Total Liabilities Stockholders' Deficit Preferred stock, $0.001 par value, 10,000,000 shares authorized, 0 shares issued - - Common Stock, $0.001 par value, 60,000,000 shares authorized; 4,990,000 isssued and outstanding at May 31, 2013 and August 31, 2012 Additional paid-in capital Deficit ) ) Total Stockholders's Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited financial statements 1 Table of Contents NAPRODIS, INC. STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended May 31, May 31, Revenues $ Cost of sales, (exclusive of depreciation, included in general & administrative expenses) Gross Profit Selling, General and Administrative Expenses Selling Expenses Occupancy costs Salaries and wages Freight Legal and Professional fees Other general and administrative Expenses Total selling, general and administrative expenses Net Loss before other income and expenses ) Interest expense ) Net Loss $ ) $ ) $ ) $ ) Loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding -basic and diluted The accompanying notes are an integral part of these unaudited financial statements 2 Table of Contents NAPRODIS, INC. STATEMENT OF CASH FLOWS (Unaudited) For the nine months ended May 31, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Changes in operating assets and liabilities: Accounts Receivable ) ) Inventory ) Prepaid expenses - ) Accounts Payable and accrued expenses Customer Deposits Net Cash (used)/provided by operating activities ) Financiang Activities Bank Overdraft Net proceeds from officer loans Net repayments to related party ) - Net Cash provided by financing activities Net Increase/(Decrease) in cash ) Cash, beginning of period Cash, end of period $ $
